Title: From Benjamin Franklin to Cadwallader Colden, 5 June 1747
From: Franklin, Benjamin
To: Colden, Cadwallader


Sir
Philada. June 5. 1747
Mr. Harrison tells me you are still in New York, as deeply engag’d in Publick Affairs, I suppose, as ever. When I consider your present Disposition to Retirement and Philosophical Meditation, I pity you: But I hope that Success will attend your Cares for the Publick Good; and the Satisfaction arising thence will make you some Amends.

The Deserters who are come hither from the Forces on your Frontiers, are, ’tis said, unanimous in hating and Cursing the People of Albany. I wonder at it: For I should have imagin’d that a People to be defended, would, from mere Views of Self Interest, have treated Strangers that came to defend them, with such Kindness and Hospitality as entirely to gain their Affections. Our Governor is gone, and no Measures are taken to send the Deserters back to their Colours, nor perhaps will be, unless the Expedition goes on; which I am sorry to hear from Boston, is thought to be laid aside, at least for this Summer. If this comes to be known among the Troops, I am afraid the Desertion will become yet more general; unless the Attempt on Crown Point, or something else to employ them, is enter’d upon; Men without Action generally growing uneasy and mutinous.
My Son, who will wait upon you with this, is returning to the Army, his military Inclinations, (which I hoped would have been cool’d with the last Winter) continuing as warm as ever. If the Forces are to remain in your Government, it may sometimes fall in your Way to assist him with your Advice or Countenance, in which you would exceedingly oblige me.
I send you by him, a Glass Tube; and enclose you the first Part of my Electrical Journal, which, rough as it is, may afford you some Amusement when you have a Leisure Hour. You will find in it, my Manner of Rubbing the Tube; to which I need only add, That it should be kept perfectly clean, and never sully’d by Handling, &c. By the Time you have read and return’d this, I shall have a second Part ready to send you, containing a greater Number of Experiments, and more curious. It is now discovered and demonstrated, both here and in Europe, that the Electrical Fire is a real Element, or Species of Matter, not created by the Friction, but collected only. In this Discovery, they were beforehand with us in England; but we had hit on it before we heard it from them. What relates to the wonderful Effect of Points, the Difference between Candle Light and Sun Light, and several other Things in these Papers, the Philosophers at home, are still, as far as we know, ignorant of. I am, Sir, with great Respect Your obliged and most humble Servant
B Franklin
 
Addressed: To  The honble. Cadwallader Colden Esqr  at  New York
